Exhibit 10.3.4

EXECUTION COPY

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
(this “Amendment”), dated as of March 31, 2017, is among RPM FUNDING
CORPORATION, a Delaware corporation (“Buyer”), and each of the entities listed
on the signature pages hereto as an “Originator” (each, an “Originator”; and
collectively, the “Originators”).

RECITALS

1.      Buyer and the Originators are parties to that certain Second Amended and
Restated Receivables Sale Agreement, dated as of May 9, 2014 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”).

2.      Effective as of the date hereof, (i) Rust-Oleum Corporation, a Delaware
corporation (“Rust-Oleum Corporation”), converted from a Delaware corporation to
a Delaware limited liability company and in connection therewith, changed its
name from “Rust-Oleum Corporation” to “Rust-Oleum LLC” (“Rust-Oleum LLC”) (such
conversion and name change, collectively, the “First Rust-Oleum Conversion”) and
(ii) immediately after giving effect to the First Rust-Oleum Conversion,
Rust-Oleum LLC converted back from a Delaware limited liability company to a
Delaware corporation and in connection therewith, changed its name back from
“Rust-Oleum LLC” to “Rust-Oleum Corporation” (such conversion and name change,
collectively, the “Second Rust-Oleum Conversion” and, together with the First
Rust-Oleum Conversion, collectively, the “Rust-Oleum Conversions”).

3.      In connection with the Rust-Oleum Conversions, Buyer and the Originators
desire to amend the Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.  Notice; Consent.

1.1    Notice of the Rust-Oleum Conversions. RPM International Inc. hereby
provides notice of the intent of Rust-Oleum Corporation to perform the
Rust-Oleum Conversions on the date hereof and requests that each party hereto
acknowledge and consent to the Rust-Oleum Conversions effective as of the date
hereof.

1.2    Consent to the Rust-Oleum Conversions. Subject to terms and conditions
set forth in this Amendment, each of the parties hereto hereby: (i) acknowledges
such notice set forth in Section 1.1 above, (ii) consents to the Rust-Oleum
Conversions on the date hereof and (iii) waives any notice requirement with
respect to the Rust-Oleum Conversions set forth in the Agreement or any other
Transaction Document.

SECTION 2.  Definition. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned thereto in, or by
reference in, the Agreement.

 

723422037 14448925



--------------------------------------------------------------------------------

SECTION 3.  Amendment to the Agreement. Exhibit II of the Agreement is hereby
replaced in its entirety with Exhibit II attached hereto.

SECTION 4.  Assumption of Rust-Oleum Corporation’s Obligations. Rust-Oleum
Corporation hereby covenants and agrees that in connection with the Rust-Oleum
Conversions (i) it is unconditionally assuming all of the rights, duties,
obligations and liabilities of Rust-Oleum Corporation immediately prior to the
Rust-Oleum Conversions under the Agreement and each of the other Transaction
Documents and (ii) it will continue to be a party to the Agreement and each of
the other Transaction Document to which it was a party immediately prior to the
Rust-Oleum Conversions and shall have the rights, duties, obligations and
liabilities of an Originator under the Agreement and each of the other
Transaction Document.

SECTION 5.  Representations and Warranties. Each of the Originators and Buyer
hereby represents and warrants to each other, the Purchasers and the
Administrative Agent as follows:

(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents (including the Agreement, as amended hereby)
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within its corporate or limited
liability company powers, as applicable, and have been duly authorized by all
necessary action on its part. This Amendment and the Agreement, as amended
hereby, are such Person’s valid and legally binding obligations, enforceable in
accordance with their terms.

(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event,
Potential Amortization Event, Termination Event or Potential Termination Event
exists or shall exist.

(d)    Rust-Oleum Conversions. Each of the Rust-Oleum Conversions have become
effective as of the date hereof under applicable law.

SECTION 6.  Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof subject to the satisfaction of each of the following
conditions precedent:

(a)    Each of the Rust-Oleum Conversions shall have become effective under
applicable law;

(b)    receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto; and

(c)    receipt by the Administrative Agent of such other documents, instruments
and opinions as the Administrative Agent may reasonably request prior to the
date hereof.

 

723422037 14448925

   - 2 -   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

SECTION 7.  Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Sale Agreement”, “the Second Amended and Restated
Receivables Sale Agreement”, “this Agreement”, “hereof”, “herein”, or words of
similar effect, in each case referring to the Agreement, shall be deemed to be
references to the Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.

SECTION 8.  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 9.  CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

SECTION 10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY THE
ORIGINATORS PURSUANT TO THE AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

SECTION 11.  Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 12.  Transaction Document. This Amendment shall constitute a Transaction
Document.

SECTION 13.  Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 14.  Further Assurances. Each of Buyer and Rust-Oleum Corporation hereby
agrees to do, at Rust-Oleum Corporation’s expense, all such things and execute
all such documents and instruments and authorize and file all such financing
statements and financing statement amendments, in each case, as the Buyer or
Administrative Agent may reasonably consider necessary or desirable to give full
effect to the transaction contemplated by this Amendment and the documents,
instruments and agreements executed in connection herewith and therewith.

SECTION 15.  Ratification.

 

723422037 14448925

   - 3 -   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

(a)    After giving effect to this Amendment and the transactions contemplated
hereby, all of the provisions of the Performance Undertaking shall remain in
full force and effect and the Performance Guarantor hereby ratifies and affirms
the Performance Undertaking and acknowledges that the Performance Undertaking
has continued and shall continue in full force and effect in accordance with its
terms.

(b)    Notwithstanding anything to the contrary set forth herein or in any other
Transaction Document, the Performance Guarantor hereby acknowledges and agrees
that each of the covenants, agreements, terms, conditions and indemnities to be
performed and observed by Rust-Oleum Corporation under and pursuant to the
Agreement, each of the other Transaction Documents and this Amendment, shall in
each case constitute a “Guaranteed Obligation” for purposes of the Performance
Undertaking.

SECTION 16.  Certain Covenants Regarding Post-Closing Conditions.

(a)    Secretary Certificate. On or within ten (10) Business Days following the
date hereof, Servicer shall deliver (or cause to be delivered) to the
Administrative Agent a certificate of the Secretary or Assistant Secretary of
Rust-Oleum Corporation certifying the names and true signatures of the officers
authorized on such Person’s behalf to sign the Transaction Documents to be
executed and delivered by it on and after the date hereof.

(b)    Organic Documents. On or within ten (10) Business Days following the date
hereof, Servicer shall deliver (or cause to be delivered) to the Administrative
Agent the articles of incorporation or other organizational document of
Rust-Oleum Corporation (including all amendments and modifications thereto) duly
certified by the Secretary of State of the State of Delaware as of a recent date
and after giving effect to the Rust-Oleum Conversions, together with a copy of
the by-laws of Rust-Oleum Corporation, duly certified by the Secretary or an
Assistant Secretary of such Person and after giving effect to the Rust-Oleum
Conversions.

(c)    Good Standing. On or within ten (10) Business Days following the date
hereof, Servicer shall deliver (or cause to be delivered) to the Administrative
Agent a good standing certificate for Rust-Oleum Corporation duly certified by
the Secretary of State (or similar official) of the State of Delaware.

(d)    Lien Searches. On or within ten (10) Business Days following the date
hereof, Servicer shall deliver (or cause to be delivered) to the Administrative
Agent a written search report from a Person satisfactory to the Administrative
Agent listing all effective financing statements that name either “Rust-Oleum
Corporation” or “Rust-Oleum LLC” as debtors or sellers and that are filed in all
jurisdictions in which filings may be made against such Person pursuant to the
applicable UCC, together with copies of such financing statements (none of
which, except for those filed in connection with the Transaction Documents,
shall cover any Receivable or any Related Security).

(e)    Notwithstanding anything to the contrary set forth in this Amendment, the
Agreement or any other Transaction Document, the failure to timely perform or
cause to

 

723422037 14448925

   - 4 -   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

be performed any of the covenants under this Section 16 shall constitute a
Termination Event with no grace period and revoke the consent provided for under
Section 1 hereof.

[SIGNATURE PAGES TO FOLLOW]

 

723422037 14448925

   - 5 -   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

ORIGINATORS

DAP PRODUCTS INC.

DRI-EAZ PRODUCTS, INC.

KIRKER ENTERPRISES, INC.

RUST-OLEUM CORPORATION

SAPPHIRE SCIENTIFIC INC.

TREMCO INCORPORATED

THE EUCLID CHEMICAL COMPANY

WEATHERPROOFING

TECHNOLOGIES, INC.

TREMCO BARRIER SOLUTIONS, INC.

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

723422037 14448925

   S-1   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

RPM FUNDING CORPORATION

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

723422037 14448925

   S-2   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

Consented and Agreed:

RPM INTERNATIONAL INC.,

as Servicer and as Performance Guarantor

By: /s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

723422037 14448925

   S-3   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Purchaser

By: /s/ Patrick Berning

Name: Patrick Berning

Title: Officer

 

723422037 14448925

   S-4   Fourth Amendment to 2nd A&R RSA (RPM)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser and as Administrative Agent

By: /s/ Michael Brown

Name: Michael Brown

Title: Senior Vice President

 

723422037 14448925

   S-5   Fourth Amendment to 2nd A&R RSA (RPM)